DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Tu
Claims 1, 7, 8, 10, 11, 15, 16, 18 and 22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tu et al.(USPubN 2012/0243615; hereinafter Tu).
As per claim 1, Tu teaches a method for processing a set of transform coefficients, said transform coefficients being arranged into a plurality of blocks, each block representing a spatial region of an image(Abs), the method comprising: 
for each block: ordering the block's transform coefficients into a-an ordered sequence of coefficients(Para.[0047], [0048]); 
encoding the ordered sequence of coefficients to yield a sequence of codewords, each codeword including one or more encoded coefficients(Para.[0048], [0049]); and 
dividing the sequence of codewords into two or more sub-sequences of codewords(Para.[0090], Fig. 10).
As per claim 7, Tu teaches wherein the ordering of each block's transform coefficients into said ordered sequence of coefficients is a modified zigzag ordering comprising a permuted region and a zigzag-ordered region(Para.[0071], [0073]).
As per claim 8, Tu teaches further including arranging corresponding sub-sequences for the plurality of blocks into a common sub-sequence(Para.[0047], [0048], [0049]).
As per claim 10, Tu teaches a method for decoding an encoded image produced using the method according to claim 1, the method including: selecting an image resolution; selecting one or more sub-sequences of codewords suitable to generate an image at the selected image resolution; and decoding the selected sub-sequences(Abs, Para.[0012]).
As per claim 11, Tu teaches wherein for each block representing a spatial region of the image the method includes: decoding fewer than all of the sub-sequences to produce a sub-block of transform coefficients having fewer transform coefficients than the block prior to encoding(Para.[0125]).
As per claim 15, Tu teaches a method for storing a frame of image data, comprising: transforming the frame of image data into a set of transform coefficients; performing a method as claimed in claim 1; and storing one or more of the sub-sequences of codewords(Para.[0048], [0050]).
As per claim 16, Tu teaches wherein the one or more of the sub-sequences of codewords are stored in a manner to facilitate retrieval of selected ones of said sub-sequences of codewords(Para.[0048], [0050]).
As per claim 18, Tu teaches an image processing system configured to perform a method as claimed in claim 1(Para.[0035]).
As per claim 22, Tu teaches a non-transitory computer readable medium containing a computer software product including instructions which, when executed by a processor, cause the processor to perform a method as claimed in claim 1(Para.[0040]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Tu in view of Shi
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tu et al.(USPubN 2012/0243615; hereinafter Tu) in view of Shi et al.(USPubN 2011/0170595; hereinafter Shi).
As per claim 2, Tu teaches all of limitation of claim 1. 
Tu is silent about wherein a number of coefficients in each sub-sequence is at least partly determined by a downscaling ratio.
Shi teaches wherein a number of coefficients in each sub-sequence is at least partly determined by a downscaling ratio(Claim 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Tu with the above teachings of Shi in order to improve the speed or quality of the encoding process for the downsampled video.

Tu in view of Guo
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tu et al.(USPubN 2012/0243615; hereinafter Tu) in view of Guo et al.(USPubN 2015/0071359; hereinafter Guo).
As per claim 6, Tu teaches all of limitation of claim 1. 
Tu is silent about wherein a block of transform coefficients comprises an array of MxN transform coefficients, where N may, or may not, equal M; and at least one of said sub-sequences of codewords represents a sub-block of transform coefficients comprising an array of M/D x N/D transform coefficients, wherein 1/D is a downscaling ratio of the sub-block.
Guo teaches wherein a block of transform coefficients comprises an array of MxN transform coefficients, where N may, or may not, equal M; and at least one of said sub-sequences of codewords represents a sub-block of transform coefficients comprising an array of M/D x N/D transform coefficients, wherein 1/D is a downscaling ratio of the sub-block(Para.[0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Tu with the above teachings of Shi in order to improve the speed or quality of the encoding process for the downsampled video.

Tu in view of Kadono
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al.(USPubN 2012/0243615; hereinafter Tu) in view of Kadono et al.(USPubN 2014/0112592; hereinafter Kadono).
As per claim 17, Tu teaches all of limitation of claim 15. 
Tu teaches a method of recording a moving image, comprising: a data storage medium, a sequence of frames of image data; and for a plurality of frames of image data, the image processing system performing a method as claimed in claim 15 (Para.[0036], [0037]).
Tu is silent about capturing, in a camera having an image processing system.
Kadono teaches capturing, in a camera having an image processing system(Para.[0419]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Tu with the above teachings of Kadono in order to improve a coding efficiency and data compression of information.
As per claim 20, Tu teaches all of limitation of claim 18. 
Tu is silent about a camera including an image processing system.
Kadono teaches a camera including an image processing system(Para.[0419]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Tu with the above teachings of Kadono in order to improve a coding efficiency and data compression of information.
Allowable Subject Matter
Claims 3-5, 9, 12-14, 19, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484